          Case 1:18-cv-08228-VM Document 10 Filed 11/02/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––––– X
STEVE SANDS,                                 :
                                             :                 18 Civ. No. 8228 (VM)
                           Plaintiff,        :
                                             :                 RULE 7.1 STATEMENT
               -against-                     :
                                             :
OUTER PLACES LLC,                            :
                                             :
                           Defendant.        :
–––––––––––––––––––––––––––––––––––––––––––– X



       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for defendant Outer Places LLC certifies that there are no corporate parents, affiliates

and/or subsidiaries of said party that are publicly held.

Dated: New York, New York
       November 2, 2018


                                                       Respectfully Submitted,

                                                       SULLIVAN & WORCESTER LLP

                                                       By: /s/ Barron M. Flood
                                                       Gerry Silver, Esq.
                                                       Barron M. Flood, Esq.
                                                       1633 Broadway
                                                       New York, New York 10019
                                                       (T) (212) 660-3000
                                                       (F) (212) 660-3001
                                                       gsilver@sandw.com
                                                       bflood@sandw.com

                                                       Attorneys for Defendant
